Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 6/17/2020.
2.	Claims 1-20 are pending. Claims 1, 11, and 18 are independent claims.

Claim Rejections - 35 USC § 102

1.	In the event the determination of the status of the application as subject to AIA  35

U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public      use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, 13, and 15-17 are rejected under 35 U.S.C. § 102(a)(1) as being   anticipated by Smith (20040205601)

Regarding claim 1, Smith teaches a system for securing a web browser, (0003-0009, discloses hidden data within an application or an application data file and discloses securing files especially hidden data within files because hidden data raises security concerns and properly classifying data by executing a copy of the application associated with a data file and 0099, discloses web browser applications used for displaying the data files) the system comprising: a client computing device comprising a data processor, a data storage module, and a display, the data processor being programmed to perform operations (Fig. 1 and 2) comprising: receiving, from a content server by a web browser operating on the client computing device, a set of display instructions to display web content on the display of the client computing device: (0099, discloses web browser application displaying information in response to a request for content) creating a display object using the set of display instructions; (0099, discloses alternative text defined on various shapes including displaying alternative text while pictures are loading and Fig. 13a, depicts instructions for displaying objects and hidden shapes) reviewing the display object by the web browser to determine whether one or more instructions of the set of display instructions meet font profiling criteria; (0007, discloses detecting hidden entities within a data file including text font, links, etc. and (0043, applicant’s specification discloses font profiling criteria as instructions to render hidden text or request to provide a list of available fonts and limiting the amount of times an instruction maybe carried out or a limit on the number of fonts used or may include a predetermined limit on the number of different fonts that maybe used and 0007, discloses examining hidden entities in a data file such as non-visible text font color and size and Fig. 11 and 0091-0098, discloses examples of fonts that are reported in an examination log and shape widths and heights that greater than a user setting are reported and 0098-0099, alternative text can be defined on various shapes and 0095, discloses defining fonts and 0009, discloses generating an examination log and resolving incidents of hidden entities) responsive to a determination that font profiling criteria are met, (0007, discloses generating an examination log of all incidents and resolving incidents of hidden entities) altering the display object by the web browser to change a display of one or more font characters requested in the set of display instructions; and executing the altered display object. (0007-0009, 0065, 0075, 0115, discloses executing scripts and resolving identified hidden data incidents by the request of the user by removal, repair, transforming, or inclusion in a visible area.  The examiner interprets “resolving” and “transforming” as resolving as replacing a font character to make the character visible for example)

Regarding claim 2, Smith teaches a system according to claim 1. Smith teaches wherein the font profiling criteria includes identification of an instruction to display one or more font characters in a manner that is not visible to a user of the client computing device.  (0007, discloes identifying hidden entities such as non-visible shapes)

Regarding claim 4, Smith teaches system according to claim 1. Smith teaches wherein the action of altering the display object includes changing a display size of the one or more font characters. (0007, 0095, discloses identifying size of fonts and resolving incidents of font size)

Regarding claim 5, Smith teaches a system according to claim 1. Smith teaches wherein the action of altering the display object includes changing a font of the one or more font characters. (0007, 0095, discloses identifying size of fonts and resolving incidents of font size) 

Regarding claim 6, Smith teaches a system according to claim 5.  Smith teaches wherein the action of changing a font of the one or more characters includes identifying a specified font for at least one of the one or more font characters;  selecting an exchange font from a list of fonts available to the browser; and replacing the specified font with the exchange font. (0007, 0095, discloses identifying size/color of fonts and resolving incidents of font size and color)



Regarding claim 11, Smith teaches a method for securing a web browser, (0003-0009, discloses hidden data within an application or an application data file and discloses securing files especially hidden data within files because hidden data raises security concerns and properly classifying data by executing a copy of the application associated with a data file and 0099, discloses web browser applications used for displaying the data files) the method comprising: receiving display instructions for displaying web content from a content server by a web browser operating on the client computing device, (0006, discloses applications running and displaying files (document object) and 0099, discloses web browsers that display content such as a presentation file) creating, by the web browser, a document object using the set of display instructions; (Fig. 5, One of ordinary skill in the art would recognize that a document object built in a web browser contains nodes in a tree to create the document object and 0099, discloses alternative text defined on various shapes including displaying alternative text while pictures are loading and Fig. 13a, depicts instructions for displaying objects and hidden shapes) creating, by the web browser, a document object using the display instructions; (0006, discloses executing a copy of an application and displaying a data file) determining, by the web browser from the document object, whether one or more display instructions meet font profiling criteria selected to identify attempts to profile font display characteristics of the web browser,  (0007, discloses detecting hidden entities within a data file including text font, links, etc. and (0043, applicant’s specification discloses font profiling criteria as instructions to render hidden text or request to provide a list of available fonts and limiting the amount of times an instruction maybe carried out or a limit on the number of fonts used or may include a predetermined limit on the number of different fonts that maybe used and 0007, discloses examining hidden entities in a data file such as non-visible text font color and size and Fig. 11 and 0091-0098, discloses examples of fonts that are reported in an examination log and shape widths and heights that greater than a user setting are reported and 0098-0099, alternative text can be defined on various shapes and 0095, discloses defining fonts and 0009, discloses generating an examination log and resolving incidents of hidden entities) responsive to a determination that font profiling criteria are met, (0007, discloses generating an examination log of all incidents and resolving incidents of hidden entities) altering, by the web browser, a character display of the document object, and implementing the document object for displaying the web content on the client computing device. (0007-0009, 0065, 0075, 0115, discloses executing scripts and resolving identified hidden data incidents by the request of the user by removal, repair, transforming, or inclusion in a visible area.  The examiner interprets “resolving” and “transforming” as resolving as replacing a font character to make the character visible for example)

Regarding claim 13, Smith teaches a method according to claim 11.
Smith teaches wherein the font profiling criteria includes identification of an instruction for the browser to display one or more font characters in a manner that is not visible to a user of the client computing device. (0007, discloses identifying hidden entities such as non-visible shapes)


Regarding claim 15, Smith teaches a method according to claim 13. wherein the action of altering the character display includes changing a display size of the one or more characters.  (0007, 0095, discloses identifying size of fonts and resolving incidents of font size)

Regarding claim 16, Smith teaches A method according to claim 13 wherein the action of altering the character display includes changing a font of the one or more characters.  (0007, 0095, discloses identifying size of fonts and resolving incidents of font size)

Regarding claim 17, Smith teaches a method according to claim 16. wherein the action of changing a font of the one or more characters includes identifying a specified font for at least one of the one or more characters; selecting an exchange font from a list of fonts available to the browser; and modifying the character display instruction to replace the specified font with the exchange font. (0007, 0095, discloses identifying size/color of fonts and resolving incidents of font size and color)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Zhang (20160335366)

Regarding claim 3, Smith teaches a system according to claim 2.  Smith fails to teach wherein the font profiling criteria further includes identification of an instruction to transmit back to the server dimensional information for the displayed one or more font characters. 
Zhang teaches wherein the font profiling criteria further includes identification of an instruction to transmit back to the server dimensional information for the displayed one or more font characters. (0041, discloses modifying characters and sending dimensions to the server)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Zhang.  Doing so would allow recommend fonts that are more commonly used by the user to replace fonts that are less desirable to the user.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Tidwell-Scheuring (20070031801)

Regarding claim 7, Smith fails to teach a system according to claim 1. Smith fails to teach wherein the action of altering the display object is reversible in response a determination that the font profiling criteria are no longer being met. 
Tidwell-Scheuring teaches wherein the action of altering the display object is reversible in response a determination that the font profiling criteria are no longer being met. (0117, discloses reversing fonts due to poor vision, colors, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Tidwell-Scheuring.  Doing so would allow recommended fonts to be replaced if the user preference or font displayed to be modified in order to continue meeting font profiling criteria. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Naik (20110289407)


Regarding claim 8, Smith teaches a system according to claim 1.  Smith fails to teach wherein the font profiling criteria include identification of an to use a font that has a browser use frequency fess than  minimum use frequency. 
Naik teaches wherein the font profiling criteria include identification of an to use a font that has a browser use frequency fess than minimum use frequency. (0006, discloses selecting a font based on the frequency of a user selected font above a predetermined threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Naik.  Doing so would allow recommend fonts that are more commonly used by the user in order to recommend a more accurate appropriate font.

Regarding claim 9, Smith teaches a system according to claim 8. 
Smith fails to teach wherein the action of altering the display object includes, in response to identification of an instruction to use a font that has a browser use frequency less than a minimum use frequency, replacing said font with an exchange font having a frequency above the minimum use frequency
Naik teaches wherein the action of altering the display object includes, in response to identification of an instruction to use a font that has a browser use frequency less than a minimum use frequency, replacing said font with an exchange font having a frequency above the minimum use frequency. (0006-0007, discloses in response to a user selecting a font based on the frequency of a user selected font above a predetermined threshold recommending a font that is above the threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Naik.  Doing so would allow recommend fonts that are more commonly used by the user in order to recommend a more accurate appropriate font.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Rakita (20180330156)

Regarding claim 10, Smith teaches a system according to claim 1. Smith fails to teach wherein the data processor is further programmed to, responsive to a determination that font profiling criteria are met, transmit profiling transaction information to a second profiling information server, the profiling transaction information including identification of the content server and the one or more instructions meeting the font profile criteria.
Rakita teach wherein the data processor is further programmed to, responsive to a determination that font profiling criteria are met, transmit profiling transaction information to a second profiling information server, the profiling transaction information including identification of the content server and the one or more instructions meeting the font profile criteria.   (0020, 0034, discloses that a plurality of servers maybe used and discloses identifying fonts based on formatting)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Rakita.  Doing so would allow recommend fonts that are more commonly used by the user in order to recommend a more accurate appropriate font. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Stamm (20070139412)

Regarding claim 12, Smith teaches a method according to claim 11. Smith fails to teach wherein the font profiling criteria further includes identification of instructions to use a number of fonts in excess of a predetermined hint.
Stamm teaches wherein the font profiling criteria further includes identification of instructions to use a number of fonts in excess of a predetermined hint.  (0037, discloses selecting a number of font controls using an auto hinting module 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Stamm.  Doing so would allow recommend fonts that are more commonly used by the user in order to recommend a more accurate appropriate font.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (20040205601) in further view of Ellis (20160371232)

Regarding claim 14, Smith teaches a method according to claim 13. Smith teaches wherein the action of altering the character display includes replacing the one or more font characters with replacement characters.
Ellis teaches wherein the action of altering the character display includes replacing the one or more font characters with replacement characters. (0047, discloses transforming a character using a customized font)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Smith to incorporate the teachings of Ellis.  Doing so would allow recommend fonts that are more commonly used by the user to replace fonts that are less desirable to the user.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naik (20110289407) in further view of Ellis (20160371232)

Regarding claim 18, Naik teaches an automated system for monitoring web-based display operations, (0005-0007, discloses determining font usage in a set of training documents and generating a statistical model for fonts which may also be performed in real-time to recommend a font to a user in response to a user selecting a font on a page and 0025, discloses displaying web content and 0057, discloses font recommendation engine 500) the system comprising: and a font profiling data storage module, (Fig. 8, 940, and 0005, 0007,discloses generating a statistical model of font usage and 0021, discloses storage for the generated statistical models (font profile data)) the font usage data including text display information for each of a plurality of network-based display interactions, (0024, 0025, discloses networking using a API to display fonts with instructions and 0040, discloses font usage data including text analyzer 310 to analyze text in a document including font, font size, part of the document content is written, etc.  and 0005, 0064, discloses a font recommendation engine that is operable to recommend fonts based on a user selected font in a document and 0007, discloses recommending font color, spacing, and size. and 0040, discloses a text analyzer to analyze the text in a document to determine various characteristics of the text and the font, font size, etc. and 0057, discloses recording statistically user preference content 24, attributes, 23a or values 23b.  For example if a user desires bigger pictures the system may show bigger pictures and trimming text information shorter and 0019, discloses content including text for displaying text) the text display information identifying for each transaction a content server and one or more character fonts specified by the content server for use in displaying web content, (0058, discloses digital content tagged with reference to a user specific font transformation and 0061, discloses a registration process for publishing content with font transformations and 0062,0068-0070,  discloses html document 412 with references to base fonts 413 and user font transformations 415 on web server 410 as well as references to other font transformations by other users and Fig. 4A, depicts web server 410 that contains the base fonts 413 and font transformations 414 and 415. The client browser may check to see if a base copy of the font exists locally but may also query the server for the base fonts. The examiner notes the base fonts 413 are stored on the web server 401 and each transformation by a user is referenced to the server)  processing the font usage data to obtain usage statistics for identified fonts and content servers, (0005, discloses generating a statistical model of font usage and 0006, discloses a statistical model for font usage and 0040, discloses a font usage modeling device 300 that includes a text analyzer to determine various characteristics of text such as font size and characteristics of text and 0065, discloses a font vendor that allows the user to purchase the font and 0067, discloses fonts that are likely to occur with the font received and accessing a statistical model and 0057, discloses recommending fonts in real-time.  The examiner interprets that a font statistical model is generated for fonts selected from a font vendor server) storing the processed font usage data in a structured database in the font profile data storage module, (0059, font usage 520 that is stored locally in the data processing device) receiving, from a requesting computing device via the network, a request for font profiling information for at least one of the set consisting of a specified font and a specified content server, (0064, discloses font usage and a font server to allow the user to purchase the font by choosing a font and 0065, discloses connecting processing to a server of a font vendor.  And 0057, discloses providing a recommendation of a font in real-time using a statistical model.  The examiner interprets a request includes the font and a request to particular font server for a font) obtaining the requested font profiling information from the structured database, (0021, discloses retaining font usage information in a storage module) and transmitting the requested font-profiling information to the requesting computing device.  (0058, discloses retrieving a statistical model of font usage 520 which are returned to the editor and 0059, discloses updating the statistical model periodically.  The examiner interprets the font usage statistical information is retrieved from storage)
Naik fails to teach the system comprising: a font usage aggregation server comprising a server data processing system and a font profiling data storage module, the server data processing system being configured for communication over a network and being programmed to perform operations comprising receiving font usage data from a plurality of client computing devices via a network, 
Ellis teaches the system comprising: a font usage aggregation server comprising a server data processing system and a font profiling data storage module, (Fig. 4A and Fig. 4B, 453; 456; 0059, 0060, 0010, 0013, 0019,0021, 0055, 0108, discloses a server and user-specific font transformation for a base font) the server data processing system being configured for communication over a network and being programmed to perform operations comprising receiving font usage data from a plurality of client computing devices via a network, (0008, discloses storing a plurality of user specific font transformations for various users (clients) and 0011, discloses receiving font usage data from a first and second client) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Naik to incorporate the teachings of Ellis.  Doing so would allow a central location of a server to collect font data from various computers via a network and use the collected font data to apply the appropriate font transformations to the content in order to view the customized fonts according to the user’s preference.

Regarding claim 19, Naik and Ellis teach an automated system according to claim 18. Naik teaches wherein the requested font profiling information includes information relating to a frequency of usage by reporting client computing devices of a specified font.  (0006, discloses tracking a frequency of a user selected font)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naik (20110289407) in further view of Ellis (20160371232) in further view of Scott (20170344519)

Regarding claim 20, Naik and Ellis teach an automated system according to claim 18. Naik and Ellis fail to teach wherein the requested font profiling information includes information relating to a frequency of display transactions that involve specified web server requesting the use of a specified font.
Scott teaches wherein the requested font profiling information includes information relating to a frequency of display transactions that involve specified web server requesting the use of a specified font. (0051, discloses tracking a frequency of a substitute font)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Naik and Ellis to incorporate the teachings of Scott.  Doing so would allow a central location of a server to collect font data from various computers via a network and use the collected font data to apply or recommend the appropriate font transformations to the content in order to view the customized fonts according to the user’s preference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144